
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


Form of TDS Telecom Director/Officer
TELEPHONE AND DATA SYSTEMS, INC.
2004 LONG-TERM INCENTIVE PLAN
[YEAR] RESTRICTED STOCK UNIT AWARD

        Telephone and Data Systems, Inc., a Delaware corporation (the
"Company"), hereby grants to [NAME] (the "Employee") as of [DATE], pursuant to
the provisions of the Telephone and Data Systems, Inc. 2004 Long-Term Incentive
Plan (the "Plan"), a Restricted Stock Unit Award (the "Award") with respect to
[NUMBER] shares of Common Stock, upon and subject to the restrictions, terms and
conditions set forth below. Capitalized terms not defined herein shall have the
meanings specified in the Plan.

1.     Award Subject to Acceptance.

        The Award shall become null and void unless the Employee accepts this
Award Agreement. The Employee shall be deemed to have accepted this Award
Agreement unless the Employee returns this Award Agreement to the Vice
President—Human Resources of the Company within thirty (30) days of the
Employee's receipt of this Award Agreement, accompanied by a written statement
that the Employee does not accept this Award Agreement.

2.     Restriction Period and Forfeiture.

        (a)   In General.    Except as otherwise provided in this Award
Agreement, the restrictions on the Award shall terminate in their entirety on
December 15, [SECOND CALENDAR YEAR COMMENCING AFTER GRANT DATE], provided that
the Employee remains continuously employed by or of service to the Employers and
Affiliates until such date.

        (b)   Disability or Death.    If the Employee's employment by or service
to the Employers and Affiliates terminates prior to December 15, [SECOND
CALENDAR YEAR COMMENCING AFTER GRANT DATE] by reason of Disability or death, the
restrictions on the Award shall terminate in their entirety upon such
termination of employment or service.

        (c)   Retirement at or after Attainment of Age 66.    If the Employee's
employment by or service to the Employers and Affiliates terminates on or after
January 1, [CALENDAR YEAR COMMENCING AFTER GRANT DATE] but prior to December 15,
[SECOND CALENDAR YEAR COMMENCING AFTER GRANT DATE] by reason of retirement at or
after attainment of age 66, the restrictions on the Award shall terminate in
their entirety upon such termination of employment or service. If the Employee's
employment by or service to the Employers and Affiliates terminates prior to
January 1, [CALENDAR YEAR COMMENCING AFTER GRANT DATE] by reason of retirement
at or after attainment of age 66, the Award shall be forfeited and shall be
canceled by the Company.

        (d)   Other Termination of Employment or Service.    Notwithstanding any
other provision herein, if the Employee's employment by or service to the
Employers and Affiliates terminates prior to December 15, [SECOND CALENDAR YEAR
COMMENCING AFTER GRANT DATE] for any reason other than Disability, death or
retirement at or after attainment of age 66 (including without limitation, on
account of the Employee's negligence or willful misconduct, as determined by the
Company in its sole discretion), the Award shall be forfeited and shall be
canceled by the Company.

        (e)   Forfeiture of Award upon Competition or Misappropriation of
Confidential Information.    Notwithstanding any other provision herein, if the
Employee (i) enters into competition with an Employer or other Affiliate or
(ii) misappropriates confidential information of an Employer or other Affiliate,
as determined by the Company in its sole discretion, the Award shall be
forfeited and shall be canceled by the Company. For purposes of the preceding
sentence, the Employee shall be treated as entering into competition with an
Employer or other Affiliate if the Employee (i) directly or indirectly,
individually or in conjunction with any person, firm or corporation, has contact
with any customer of an Employer or other Affiliate or any prospective customer
which has been contacted or solicited by or on behalf of an Employer or other
Affiliate for the purpose of soliciting or selling to such customer or
prospective customer any product or service, except to the extent such contact
is made on behalf of an Employer or other Affiliate or (ii) otherwise competes
with an Employer or other Affiliate in any manner or otherwise engages in the
business of an Employer or other Affiliate. The Employee shall be treated as
misappropriating confidential information of an Employer or other Affiliate if
the Employee (i) uses confidential information (as described below) for the
benefit of anyone other than an Employer or such Affiliate, as the case may be,
or discloses the confidential information to anyone not authorized by an
Employer or such Affiliate, as the case may be, to receive such information,
(ii) upon termination of

--------------------------------------------------------------------------------




employment or service, makes any summaries of, takes any notes with respect to
or memorizes any confidential information or takes any confidential information
or reproductions thereof from the facilities of an Employer or other Affiliate
or (iii) upon termination of employment or service or upon the request of an
Employer or other Affiliate, fails to return all confidential information then
in the Employee's possession. "Confidential information" shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs and other material embodying trade secrets or
confidential technical, business, or financial information of an Employer or
other Affiliate.

3.     Change in Control.

        (a)   Notwithstanding any provision in the Plan or any other provision
in this Award Agreement, in the event of a Change in Control, the restrictions
on the Award immediately shall terminate. In the event of a Change in Control
pursuant to Section (b)(3) below, there may be substituted for each share of
Stock subject to the Award, the number and class of shares into which each
outstanding share of Stock shall be converted pursuant to such Change in
Control.

        (b)   For purposes of the Plan and this Award Agreement, a "Change in
Control" shall mean:

        (1)   the acquisition by any Person, including any "person" within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the "Outstanding Voting Securities"), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (3) of
this Section 3(b), or (v) any acquisition by the following persons: (A) LeRoy T.
Carlson or his spouse, (B) any child of LeRoy T. Carlson or the spouse of any
such child, (C) any grandchild of LeRoy T. Carlson, including any child adopted
by any child of LeRoy T. Carlson, or the spouse of any such grandchild, (D) the
estate of any of the persons described in clauses (A)-(C), (E) any trust or
similar arrangement (including any acquisition on behalf of such trust or
similar arrangement by the trustees or similar persons) provided that all of the
current beneficiaries of such trust or similar arrangement are persons described
in clauses (A)-(C) or their lineal descendants, or (F) the voting trust which
expires on June 30, 2035, or any successor to such voting trust, including the
trustees of such voting trust on behalf of such voting trust (all such persons,
collectively, the "Exempted Persons");

        (2)   individuals who, as of February 27, 2004, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company after February 27, 2004, whose election or nomination for election by
the Company's stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board, shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

        (3)   consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company's
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following Persons:
(v) the Company or an Affiliate, (w) any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted

2

--------------------------------------------------------------------------------




Persons, and (z) any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 25% or more of the Outstanding
Voting Securities) will beneficially own, directly or indirectly, 25% or more of
the combined voting power of the outstanding securities of such corporation
entitled to vote generally on matters (without regard to the election of
directors) and (iii) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

        (4)   approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

4.     Additional Terms and Conditions of Award.

        4.1.  Nontransferability of Award. The Award may not be transferred
other than (i) to a beneficiary upon the Employee's death (as designated on the
form attached hereto or under the terms of the Plan), (ii) pursuant to a court
order entered in connection with a dissolution of marriage or child support or
(iii) by gift to a Permitted Transferee, after obtaining the consent of the
Committee to such gift, which may be given or withheld by the Committee in its
sole discretion. Except as permitted by the foregoing, the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of the Award, the
Award and all rights hereunder shall immediately become null and void.

        By accepting the Award, the Employee agrees that if any beneficiary
designated on a beneficiary designation form predeceases the Employee or, if any
corporation, partnership, trust or other entity which is a designated
beneficiary is terminated, dissolved, becomes insolvent or is adjudicated
bankrupt prior to the date of the Employee's death, or if the Employee fails to
designate a beneficiary on a beneficiary designation form, then the Employee
hereby designates the following persons in the order set forth herein as the
Employee's beneficiary or beneficiaries with respect to the entire amount which
the previous designated beneficiary would have been entitled to receive: (i) the
Employee's spouse, if living, or if none, (ii) the Employee's then living
descendants, per stirpes, or if none, (iii) the Employee's estate.

        4.2.  Investment Representation. The Employee hereby represents and
covenants that (a) any shares of Stock acquired upon the lapse of restrictions
with respect to the Award will be acquired for investment and not with a view to
the distribution thereof within the meaning of the Securities Act of 1933, as
amended (the "Securities Act"), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in a form satisfactory
to the Company, to the effect that such representation is true and correct as of
the date of acquisition of any shares hereunder or is true and correct as of the
date of sale of any such shares, as applicable. As a further condition precedent
to the issuance or delivery to the Employee of any shares subject to the Award,
the Employee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Committee shall in its sole discretion deem necessary or advisable.

        4.3.  Tax Withholding.    (a)    As a condition precedent to the
issuance or delivery of any shares of Stock subject to the Award, the Employee
shall, upon request by the Company, pay to the Company such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the "Required Tax Payments") with respect to the Award. If the Employee
shall fail to advance the Required Tax Payments after request by the Company,
the Company may, in its discretion, deduct any Required Tax Payments from any
amount then or thereafter payable by the Company to the Employee.

        (b)   The Employee may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company, (2) delivery to the Company of whole shares of Stock, the Fair
Market Value of which shall be determined as of the date the obligation to
withhold or pay taxes first arises in connection with the Award (the "Tax
Date"), (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Employee pursuant to the Award, the Fair
Market Value of which shall be determined as of the Tax Date or (4) any
combination of (1), (2) and (3). Shares of Stock to be

3

--------------------------------------------------------------------------------




delivered or withheld may not have a Fair Market Value in excess of the minimum
amount of the Required Tax Payments. Any fraction of a share of Stock which
would be required to pay the Required Tax Payments shall be disregarded and the
remaining amount due shall be paid in cash by the Employee. No shares of Stock
shall be delivered until the Required Tax Payments have been satisfied in full.

        4.4.  Award Confers No Rights as a Stockholder.    The Employee shall
not be entitled to any privileges of ownership with respect to the shares of
Stock subject to the Award unless and until the restrictions on the Award lapse
and the Employee becomes a stockholder of record with respect to such shares.

        4.5.  Adjustment.    In the event of any conversion, stock split, stock
dividend, recapitalization, reclassification, reorganization, merger,
consolidation, spin-off, combination of shares in a reverse stock split,
liquidation or other similar change in capitalization or event, the number and
class of shares of Stock subject to the Award shall be adjusted by the
Committee. If any other event shall occur which in the judgment of the Board
would warrant an adjustment to the number and class of shares of Stock subject
to the Award, then such adjustment shall be authorized by the Board and made by
the Committee upon such terms and conditions as it may deem equitable and
appropriate. If any such adjustment would result in a fractional share being
subject to the Award, the Company shall pay the holder of the Award, in
connection with the first vesting of the Award occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such share
(rounded to the nearest hundredth) by (ii) the Fair Market Value on the vesting
date. Any determination made by the Committee under this Section 4.5 shall be
final, binding and conclusive.

        4.6.  Compliance with Applicable Law.    The Award is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Award upon any securities exchange or under any law, the
consent or approval of any governmental body or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the issuance
or delivery of shares, such shares will not be issued or delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

        4.7.  Delivery of Certificates.    As soon as practicable after the
termination of the restrictions on the Award, the Company shall, subject to
Section 4.3, deliver or cause to be delivered to the Employee one or more
certificates representing the number of shares of Stock subject to the Award.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such delivery, except as otherwise provided in Section 4.3.

        4.8.  Award Confers No Rights to Continued Employment or Service.    In
no event shall the granting of the Award or the acceptance of this Award
Agreement and the Award by the Employee give or be deemed to give the Employee
any right to continued employment by or service with any Employer or any
subsidiary or affiliate of an Employer.

        4.9.  Decisions of Committee.    The Committee or its delegate shall
have the right to resolve all questions which may arise in connection with the
Award. Any interpretation, determination or other action made or taken by the
Committee or its delegate regarding the Plan or this Award Agreement shall be
final, binding and conclusive.

        4.10. Company to Reserve Shares.    The Company shall at all times prior
to the cancellation of the Award reserve and keep available, either in its
treasury or out of its authorized but unissued shares of Stock, the full number
of shares subject to the Award from time to time.

        4.11. Award Agreement Subject to the Plan.    This Award Agreement is
subject to the provisions of the Plan, and shall be interpreted in accordance
therewith. The Employee hereby acknowledges receipt of a copy of the Plan.

5.     Miscellaneous Provisions.

        5.1.  Successors.    This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall acquire any rights hereunder in accordance with this
Award Agreement or the Plan.

        5.2.  Notices.    All notices, requests or other communications provided
for in this Award Agreement shall be made in writing either (a) by actual
delivery to the party entitled thereto, (b) by mailing in the United States
mails to the last known address of the party entitled thereto, via certified or
registered mail, postage prepaid and return

4

--------------------------------------------------------------------------------




receipt requested or (c) by telecopy with confirmation of receipt. The notice,
request or other communication shall be deemed to be received in case of
delivery, on the date of its actual receipt by the party entitled thereto, in
case of mailing by certified or registered mail, five days following the date of
such mailing and in the case of telecopy, on the date of confirmation of
receipt.

        5.3.  Governing Law.    The Award, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

        5.4   Counterparts.    This Award Agreement may be executed in
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

    TELEPHONE AND DATA SYSTEMS, INC.
 
 
By:
 
  

--------------------------------------------------------------------------------

[NAME]
[TITLE]

Accepted this            day of
                                                 , 20    .
                                                 
Employee

5

--------------------------------------------------------------------------------



TELEPHONE AND DATA SYSTEMS, INC. 2004 LONG-TERM INCENTIVE PLAN
[YEAR] RESTRICTED STOCK UNIT AWARD
BENEFICIARY DESIGNATION FORM

        You may designate a primary beneficiary and a secondary beneficiary. You
can name more than one person or entity as a primary or secondary beneficiary.
For example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.

        Please be aware that if you are married and you name a primary
beneficiary other than your spouse, this Beneficiary Designation Form is
effective only if it is signed by your spouse and notarized by a Notary Public.

        Designate Your Beneficiary(ies):

    Primary Beneficiary(ies) (give name, address and relationship to you):    
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
      Secondary Beneficiary(ies) (give name, address and relationship to you):  
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 

6

--------------------------------------------------------------------------------



        I certify that my designation of beneficiary set forth above is my free
act and deed.




--------------------------------------------------------------------------------

Name
(please print)
 
 
 


--------------------------------------------------------------------------------

Signature
  

--------------------------------------------------------------------------------

Date

[the following section to be included only in awards to employees of TDS
Telecom:]

[Spousal Consent

        If my spouse designated a person or entity other than myself as his or
her primary beneficiary above, I hereby irrevocably and voluntarily agree to the
above-named beneficiary and waive my rights to be sole primary beneficiary. By
signing this waiver, I understand that the above-named person(s) or entity(ies)
will receive benefits upon my spouse's death and that I will receive reduced or
no benefits upon my spouse's death. I also understand that the beneficiary
designation above is not valid unless I consent to it and my consent is
irrevocable.


 
 
  

--------------------------------------------------------------------------------

Spouse
     

--------------------------------------------------------------------------------

]   Notary Public    

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

